Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 16 July 1821 to 27 July 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					16-27 July 1821
				
				16 Wrote two Letters in the morning and amused myself with reading Miss Porters new Novel—Mary being much better we went again to see Mrs. Sergeant who detained us to Tea—Was introduced to Mr. Phew and his Son the latter of whom is a woe begone widower who is very desirous of being sent as Secretary of Legation with some of our Ministers abroad—He has never allowed his hair to be Cut since the death of his Wife and wears it in the style of Charles the 2d. this no doubt would  render him peculiarly interesting and he might serve as a pendant to Lady Herveye—They say he is an addity but has talents—She told me likewise of a Capt Cooper who was formerly engaged to Abby Willing and who has since turned Roman Catholic and to prove his zeal and to absolve his Sins has by way of penance had all this teeth extracted from his upper jaw which were said to be remarkably handsome—Mrs. S. says he looks more like Schedon’s than any thing she can imagine—You may perhaps have heard something of this singular character formerly—the engagement was broken off in an odd way and it is said not one of the Lady’s family knew why or wherefore until this hour but what is more marvelous there never was a word of scandal uttered in consequence of this rupture between the parties—Mrs. S. is still very unwell and in a state of great solicitude—She has four lovely little girls and seems anxious now to have a Son it is probable she may be more than gratified for she looks as if she would have two We took our leave intending to leave Philadelphia in the morning and on returning home found Cards from Mrs. and Dr. Brown with several other persons who had called in our absence—Mary and I dined at the Table, as I feared they would say it was pride and stateliness if we declined all together  17 We started at five o’clock on our way to Bristol and by some accident missed our way which fatigued the Horses soured the Coachman and fretted me very much and to complete my vexation I found myself at a house now kept by the Presidents late Steward a man who had behaved so very ill in that family I could not bear the idea of being there because it looked like santioning his insolence—The House is remarkably well kept and we had a most excellent breakfast which forced me to be civil to the man who knew me very well and heaped every possible  attention on us—From thence we went to Bristol where we found very good Lodgings and dinner—Just as we were sitting down Mr. & Mrs. Brown came in and invited to sit with her as soon as we should have dined which I readily agreed to being anxious to hear his opinion of my brothers health, and likewise to return a visit received from Mrs. Brown in Philadelphia—a matter as you know of weighty importance—While in Philadelphia several persons called while I was at Mrs. Sergeants, among the number Mr R. Peters and Mrs. Brown informed the Mr. Vaughn had twice called at Miss Shinns former house, instead of the new one, which is No 110. South third Street. Mr. Brown says that notwithstanding all his losses &c Son looks no sort of comparison better than he did when he saw him two years ago, but that he wont leave New Orleans at all at least for some time—Mr. & Mrs. B. were remarkably pleasant and agreeable and urged us very much to stay a week at Bristol—I also saw a good deal of the Dr. who is a very pleasant man. In the Evening we resumed our route and reached Trenton where we found an excellent House very civil people and clean comfortable beds. Mr. Herbert’s18 We started at 1/2 past 4 and arrived at Princeton to breakfast at Follets who keeps a very good house near the College. His reed Lion is a very dignified animal and unusual pains are taken to exhibit him properly to the public. Mr & Mrs. Follet are themselves such capital specimens of good eating the effects produced by good eating and drinking that they need only show themselves to obtain customers and there is a sort of rosy cheerfulness about them truly inviting—We had an American Breakfast and after a rest of an hour and a half pursued our way to Brunswick—Hitherto our greatest difficulty has been to guard against the Chill of the morning air and the swiftness of our horses which are the most marvelously untiring animals you ever saw—They look quite as well as they did when we set off and hitherto have not even lost a Shoe—We left Princeton at a little after nine and got to Brunswick at 20 minutes after one—There I determined to Stay and take the Steam Boat to New York—By way of variety—The Washington House was recommended to us because it was remarkably quiet—The accomodations were good but to exemplify the quiet we enjoyed soon after we were gone to repose we had fire works under our chamber window and the Lady of the house had a gentleman party to whom she appeared to be doing the honours which as far as screaming shouting romping and laughing would go she performed to great perfection—As this Miss Drake is a single Lady the party excited in us some little astonishment but I hope in future I shall find lodgings with a more quiet duck of the true feminine breed—Elizabeth sick  Brunswick in Steam Boat Paillona and sent the Carriage and Horses on to New York with Dash in it as our Representative—In the Boat we met Mr Raymond the Author of Political Economy. He took us under his protection and was very polite and attentive We did not meet any very remarkable characters or striking incidents excepting the Stewards favoring Mary with a Cup full of Oil Vinegar &ca &ca from the Casters on which I could not help congratulating her never having seen her so well seasoned before. On my arrival at the City Hotel your Letter was put into my hand and as I have not time to write by this mail I send you a sheet of most ridiculous journal written in too much haste to be corrected or worth reading without unless with the indulgence which you ever shew to your very sincerely affectionate WifeLCA19 Dr. & Mrs. Belville of Trenton have taken an adjoining Room and she has been in to pay me a visit partly I believe to find out who we were, in which she succeeded by putting  pretty close questions—Her husband is a french Physician she says very celebrated he is in bad health and going to the Springs for the benefit of change of air amusement and the waters all of which combined are to be of essential service—Joseph Bonaparte went on to day from here with fourteen persons in his suite He is likewise to make some stay at the Springs—Captain Foreman came to pay us a visit having accidentally seen me at the Window He talked a good deal about your Address which he says has made a great noise here and is very popular while he was sitting by me Charles King passed and I beckoned to him to come in which he did with his two little boys and was followed by Mr. Gracie. He repeated what the Capt had said concerning the Address and very politely asked me to dine with him tomorrow which I have accepted promised to do—Miss Wrights work is the general topic of conversation some are much pleased others do not like it among the last is Mr. Raymond who partly agrees with Mr. Welsh in thinking she has said too much Tomorrow I propose to get it from the library and judge for Myself—We walked out  in the evening—Mrs. Jennings has been so extremely polite and attentive that I cannot be too grateful for her Kindness—It is said here that Rufus King will probably be the next Governor but I know nothing about the local politics of New York or any other.20 We did not rise until nine o’clock and almost immediately after my entrance into the Parlour Lieut Monroe passed by but turned on seeing me and paid me a visit He said he had been looking for me above a week—He wished me to go Mrs. Bradish but I told him the people here had been so very kind I would not leave the house and her house was always too full of company to please me—Being anxious to get on I have engaged a Passage in one of the Providence Packets to go on Sunday if possible if not on Monday morning early so that we are likely to finish our journey much sooner than we expected—Lieut Monroe offered to assist in any way to render my arrangements easy and comfortable—He says it is surprizing how popular the Address is and what a noise it makes—Charles King laughed at me and asked if I was as much agitated as when I heard somebody speak at a great dinner in London—It pours with rain and the day is gloomy and uncomfortable—. Mr. & Mrs. Charles King Mr King and Mr Gracie have just left me as also Mr. Raymond—Mr. King is in fine spirits and says he wishes you would come on and leave Mr de Neuville, to fret alone—Raymond speaks of Pinckney with perfect disgust—He seems to me to be a singular being himself I scarcely know what to make of him he has more of the abstruse I fancy than the light and elegant literature which renders men agreeable to the Ladies and not much of the polish of good society—Lieut Monroe has not conquer’d the hard heart of the old Lady Douglass which is unfortunate as his fair one is said to be a little skittish—A Messenger it is said has arrived with new Instructions to Mr. de Neuville so that I hope his zeal will be cooled and that instead of forty pages you will have only two—Perhaps he may become solicitous to keep his situation and wish to eke out the business as usual as possible in this case you can follow me directly—At four o’clock we went to dine at Mr. Gracies—the old Lady was not at home having set off to attend a Wedding of her Niece a Lady of forty about thirty miles from here Mr Johnson Verplank and Mr Robinson dined there—Charles King was as gay and good humoured as ever and I like Johnson Verplank very well—He is a very sensible man but I dont think very talkative—In the Eveng we had some excellent music by Miss Fabre the young Lady Mrs. King brought out with her who is a first rate performer—Mr & Mrs. King walked home with us21 Engaged my passage to Providence but found the Packet would not sail until Tuesday to which I am obliged to submit as the Coachman is quite ill again with the fever—The time passes heavily and I wish myself gone most sincerely more particularly on account of the expense which I fear will displease you—The little voyage will do us all good and I hope it will be short as the prevailing winds they say are favourable—Lieut Monroe called again this morning as also Mr. Mc Cormick who looks much the same as he did—He was very particular in his enquiries after you as every–body does that I see. We passed the Evening at Mr Gracies—the old Lady had returned and Mr. Johnson Verplanck and his Sisters were—They appear to be fine girls in point of mind but I cannot say much on the score of beauty—In the course of the Eveng. Mr & Mrs Hills from Savannah and Mr & Mrs. Bell came in and we had some very good music Mrs. Hills being a famous performer It was near eleven when we returned—Mrs. Forsythe appears to have produced a great effect here—He quite the reverse There is a family just arrived from Savannah by the name of Taylor said to be very wealthy. They have come to New York in consequence of the violent and romantic  attachment of their daughter to Mr Goodwin to whom she was engaged when his dreadful affair with Stoughton occurred and he wrote to resign all pretensions to the young Lady—But she was so ill in consequence the parents apprehended a decline and have consented to the marriage which it is supposed will shortly take place as he arrived yesterday—We engaged to go to Church with Mrs. King to hear a french Preacher whom She thinks very highly of—22 Had a violent sick head ache of course could not quit my bed. Many visitors whom I could not see. The  Capt cannot go till tomorrow Tuesday.22 The Miss Governeurs called to invite us to go to Church with them—but we were already engaged—Mrs. Paulding and Miss Kemble invited us after Church but I was too unwell to see any one—In the Evening Mrs. Jennings came and sat with us some time she is a very respectable Woman and has taken great pains to make me comfortable Mr. Raymond also called here and sat an hour with us I did not say any thing to him about his Book as I thought it would be affectation—He took leave of us as he leaves town in the Steam Boat tomorrow for New London—23 Very impatient to start but the Capt inflexible Mrs. King and Mrs. Gracie called and invited us to go and spend the evening there—Dr. Brown and Mr  Bibby also called and the Miss Verplancks—In the Evening went to Mrs. Gracies where we found several Ladies and Gentlemen and as usual had excellent music—Among the Ladies a Mrs. Rogers a Sister of Mrs. Gracies rather stiff or more properly a full dressed Lady a thing always out of season at a sociable party—She was a striking proof of how little consequence it is what a Lady wears for her dress was in fact nothing more than a morning Gown and Cape but it was put on with so much pretension and her attitudes and positions if I may so express myself were so set few Ladies in a Ball room would have attempted to vie with her in their airs of stately decorum. In fact she appeared to be one of those condescendingly affable and graciously pleasant characters who move and speak by rule good figures for the fantoccini—The Evening was notwithstanding very agreeable as Charles King and his Wife with Johnson Verplank proved charming contrast to the above wire drawn dame and kept us in a state cheerful merriment until eleven o clock when we took  a final leave of them having an invitation to dine there tomorrow—24 Got on Board the Packet at half past nine o clock which we found most uncomfortably crowded and we did not weigh Anchor for an hour after we took possession of our births—Our party consisted of a Mr. Mrs. & Miss Hunter from Charleston South Carolina Mr. Flagg from do a very old beau Lieut & Mrs Gregory with a very young baby Capt Whipple and a Mr Adams also in the Navy a French Officer one of Napoleans discarded men and worshipers and a Lady whose name I did not and whose acquaintance we did not wish to make. The winds were propitious and every thing smiled on our discomfort until between three and four o’clock in the morning when the wind totally failed and we literally tumbled into what the Captain called the Races where we  lay as they said becalmed, as if in a tempest tossing rolling and pitching in the true old Washington style, I will not say of blessed memory—We took possession of the Carriage on deck and there I was much amused at hearing a great deal of conversation in which I was not obliged to participate. Mr Whipple is very much of a wit and talked on almost every subject both well and agreeably he is a man of information and experience and wherewithal lively, chatty, and pleasant—He had something to say to every one was ready to assist in every thing and really excited good humour and cheerfulness in all around him—Miss Hunter is a pretty little Girl whose language and manners indicate her thorough acquaintance with Negro waiting Maids Her father and mother des parvenu on whom dame fortune has lavished her favours which they wear  with as much ease as ever did my Lord and Lady Duberly or any of the respectable Dowlas family—25 We arrived at Providence and went to Madame Chapautins under the protection of Mr. Whipple who very kindly sent his Servant to assist poor Joseph who was in a terrible fit of the ague as we Landed and almost incapacitated from all for attending to his particular charge. He however made out to come to the house and ere he would go to bed he gave his pretty creturs a complete dressing and washing and put them into a comfortable Stable. We were all very Sea Sick—Mary and Elizabeth both declare they never will go to sea again and I dare say poor Dash who was not the least sufferer on the occasion  would have joined in the cry had he the gift of Speech I was threatened with much such a fever as I had eighteen years ago on such a journey and was obliged to Doctor myself pretty severely—The House at Chapautins is worse than ever and so noisy we were almost distracted Hithero we have not lost a horse Shoe or a Nail from the Carriage and all but the Packet voyage has been delightful. The Country never looked more lovely and the weather was enchanting neither too hot not too cold26 Left Providence and at eight oclock and took the wrong road on which we rode about three miles before we discovered our mistake the Coachman having received his directions from a man who did not know his right hand from his left—No incident occurred after this worthy of notice until we reached Fullers where I stopped to dine when George to whom I had written from New York accompanied by John opened the door and march’d in much to my astonishment as I had given up all hope of seeing them. They are in fine health and spirits. We went on to Dedham where I was obliged to stop being very weak and exhausted to pass the night—We amused ourselves with playing Bagatelle a game which I think would Suit the heads of our belles in Washington provided it were possible to steady their heels This day we once celebrated in a different way but alas  old age and has come and all attraction is flown for ever27 We arrived safely this morning and found your Father more feeble and changed than I had anticipated but in tolerable spirits—Your Brother has the jaundice all others well Come as soon as possible to your father whose anxiety to see you is only equaled by that of your affectionate Wife
				
					L C A
				
				
					I will write Johnson very soon—
				
			